

EXHIBIT 10.4


CONSULTING SERVICES AGREEMENT
 
(ITH Partners, LLC)
 
THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into effective
as of November 19, 2010 (the “Effective Date”) by and between (i) IMH Financial
Corporation, a Delaware corporation (the “Company”), and (ii) ITH Partners, LLC,
a Nevada limited liability company (the “Consultant”).


THE PARTIES ENTER INTO THIS AGREEMENT ON THE BASIS OF THE FOLLOWING FACTS,
INTENTIONS AND UNDERSTANDINGS:


A.           On December 15, 2009, ITH entered a consulting agreement with IMH
Secured Loan Fund, LLC (the “Original Consulting Agreement”) which commenced on
September 1, 2009 and provided that it expired by its terms on January 31,
2009.  The Original Consulting Agreement was entered pursuant to Section 3.1 of
the Operating Agreement of IMH Secured Loan Fund, LLC (the “Fund”) whereby
Investors Mortgage Holdings Inc., a Delaware corporation (the “Manager”) had
exclusive control over the business of the Fund, subject to and in accordance
with the terms of the Operating Agreement.


B.           The Securities and Exchange Commission (the “SEC”) declared the
Company’s Form S-4 effective on May 14, 2010, pursuant to which the Fund sought
to obtain the written consent of the members of the Fund to the Conversion
Transactions (as defined therein) and the 2010 Stock Incentive Plan (as defined
therein).  The requisite number of members of the Fund approved the Conversion
Transactions and the 2010 Stock Incentive Plan.

 
 

--------------------------------------------------------------------------------

 


C.           The Company desires to retain the Consultant to provide advice to,
and consult with, the Company with respect to the Consulting Services on the
terms and conditions set forth in this Agreement, and the Consultant desires to
accept such engagement and to perform the Consulting Services on the terms and
conditions set forth in this Agreement.


D.           The Company acknowledges and agrees that (i) except as otherwise
set forth in this Agreement to the contrary, the Consultant’s responsibilities
under this Agreement are advisory only and that the Consultant has no
responsibility or right to assist the Company in implementing or effecting any
transaction, and (ii) in the event that the Company elects to implement or
effect any transaction pertaining to the Consulting Services or otherwise, the
Company shall do so independent of the Consultant and through other consultants
selected by the Company, including, without limitation, legal counsel, the
Company’s auditors, and the Company’s underwriters, among other qualified
experts.


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
promises contained in this Agreement, the parties hereto agree as follows:

 
2

--------------------------------------------------------------------------------

 


1.           Engagement.  As of the Effective Date, the Company engages the
Consultant, and the Consultant accepts such engagement, upon the terms and
conditions hereinafter set forth, for the period commencing on the Effective
Date and expiring on December 31, 2011 or as otherwise permitted by the terms of
this Agreement (the “Consulting Term”).
 
2.           Consulting Services.
 
2.1          Included Services.  The Consultant shall perform consulting
services for the benefit of the Company, as more particularly set forth on
Schedule 2.1 attached hereto (the “Consulting Services”) and such other services
as the parties hereto may mutually agree upon in writing from time to time after
the Effective Date; provided, however, in no event shall the Consultant provide
any of the Excluded Services (as defined below) nor shall the Company expect any
of the Excluded Services to be a part of the Consulting Services.
 
2.2          Excluded Services.
 
(a)           Specific.  The Consulting Services to be rendered by the
Consultant shall not include any services pertaining to implementing or
effecting any transaction, or include, without limitation, any of the following
services in any securities transaction or transactions: (i) structuring an
offering or any transaction; (ii) identifying potential purchasers; (iii) taking
transaction orders from customers; (iv) routing or matching orders; (v)
facilitating negotiations of equity transactions; (vi) selecting a market or
dealer; (vii) executing or facilitating the execution of any securities
transaction; (viii) soliciting or recommending any securities transactions; (ix)
handling customer funds or securities; (x) arranging for or performing clearance
and settlement of executed trades; or (xi) preparing and sending any transaction
confirmations. To the extent that the Company elects to implement or effect any
securities transaction pertaining to the Consulting Services or otherwise, the
Company shall do so independent of the Consultant and through other consultants,
including, without limitation, legal counsel, the Company’s auditors, and the
Company’s underwriters, among other qualified experts.
 
 
3

--------------------------------------------------------------------------------

 

(b)           Other.  The Company acknowledges and agrees that the Consultant
shall have no responsibility (i) to render any services, or be expected to
render any services, under this Agreement that require the Consultant to
register as a broker-dealer, or (ii) to perform, or be expected to perform, any
services that are consistent with being engaged in the business of a
broker-dealer.
 
(c)           Definition.  The services described in Sections 2.2(a) and 2.2(b)
shall collectively constitute the “Excluded Services”.
 
3.           Reporting; Time Commitment.
 
3.1          Reporting.  The Consultant shall report to the Chief Executive
Officer and the President of the Company; provided, however, for the avoidance
of doubt, this Agreement shall not be amended or extended without the prior
written approval of the Chief Executive Officer.
 
 
4

--------------------------------------------------------------------------------

 

3.2          Time Commitment.  During the Consulting Term, the Consultant shall
devote substantially all of the Consultant’s business time, energy and skill to
the Consulting Services, subject to the Consultant’s right to (a) continue with
the Consultant’s other pre-existing consulting and other assignments with third
parties (to be reviewed and approved by the Company from time to time and, in
the first instance, reviewed and approved by the Company prior to or on the
Effective Date), and (b) take on new consulting and other assignments for third
parties, in the event and to the extent that such new consulting and other
assignments do not present current conflicts of interest with the Consulting
Services, or are not reasonably likely to present future conflicts of interest
with the Consulting Services.
 
4.           Representations, Warranties and Covenants.
 
4.1          The Consultant.  The Consultant represents, warrants and covenants
to the Company as follows:
 
(a)           Organization.  The Consultant is duly organized, validly existing
and in good standing under the laws of its organization and has the requisite
corporate power and authority to carry on its business as now being conducted.
 
(b)           Authority; Binding Obligation.  The Consultant has all requisite
corporate power and authority to enter into this Agreement and perform the
Consulting Services.  The execution and delivery of this Agreement has been duly
authorized by all necessary action on the part of the Consultant.  This
Agreement has been duly executed and delivered by the Consultant and, assuming
due execution and delivery by the other parties hereto, constitutes the valid
and binding obligation of the Consultant, enforceable against the Consultant in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affective
creditors’ rights generally and by general principles of equity.
 
 
5

--------------------------------------------------------------------------------

 

(c)           Conduct.  The Consultant (and all employees and members thereof)
shall professionally, honestly and faithfully present and conduct itself at all
times during the performance of the Consulting Services.  The Consultant (and
all employees and members thereof) shall perform the Consulting Services in a
diligent, timely and competent manner.  The Consultant has not held itself out
as (x) a broker-dealer, or as a person qualified to render the services of a
broker-dealer, or (y) a party willing or able to execute trades or assist others
in routing or completing securities transactions.  Upon the expiration or
earlier termination of the Consulting Term, the Consultant shall deliver to the
Company all property belonging to the Company then in the Consultant’s
possession or otherwise previously provided to the Consultant by the Company.
 
(d)           Location.  The Consultant shall (i) be present and work from the
Company’s headquarters office in Scottsdale, Arizona (the “Headquarters Office”)
for a substantial portion of each business week during the Consulting Term, and
(ii) be expected to travel from time to time in the course of performing the
Consulting Services.
 
(e)           Original Consulting Agreement.  The Original Consulting Agreement
provided that it expired by its terms on January 31, 2009, and was not extended
by and between the Company (or any of its predecessors or affiliates) and the
Consultant.
 
 
6

--------------------------------------------------------------------------------

 

(f)           Solicitation. The Consulting Services do not include any
solicitation of members of the Fund with respect to the consents contemplated by
the Form S-4 bearing on the Conversion Transactions and the 2010 Stock Incentive
Plan, and at no time did the Consultant (or any employee or member thereof)
engage in any such solicitation.
 
(g)           Excluded Services.  At no time (i) has the Consultant (or any
employee or member thereof) performed any Excluded Services on behalf of the
Company or the Fund, or any affiliates thereof, and (ii) shall the Consultant
(or any employee or member thereof) perform any Excluded Services on behalf of
the Company or any affiliates thereof.
 
(h)           Managing Member.  The managing member of the Consultant is
Lawrence D. Bain (“Bain”), and Bain shall personally perform all of the
Consulting Services for, on behalf of, and through the Consultant.
 
(i)            Accredited Investors.  The Consultant and Bain are “accredited
investors” within the meaning of Regulation D of the Securities Act of 1933, as
amended, and have the requisite capacity to protect the Consultant’s interests
in connection with the acquisition of any warrants or any shares of common stock
of the Company issuable upon the exercise of any warrants (the “Securities”)
pursuant to the terms of this Agreement. The Consultant understands that the
Securities are “restricted securities” under the federal securities laws and may
not be resold without registration under the Securities Act other than pursuant
to Rule 144 or another exemption from registration, and will bear a legend to
that effect until such Securities become transferable without restrictions.
 
 
7

--------------------------------------------------------------------------------

 

4.2          The Company.  The Company represents, warrants and covenants to the
Consultant as follows:
 
(a)           Organization.  The Company is duly organized, validly existing and
in good standing under the laws of its organization and has the requisite
corporate power and authority to carry on the Company’s business as now being
conducted.
 
(b)           Authority; Binding Obligation.  The Company has all requisite
corporate power and authority to enter into this Agreement and perform its
obligations hereunder.  The execution and delivery of this Agreement has been
duly authorized by all necessary action on the part of the Company.  This
Agreement has been duly executed and delivered by the Company and, assuming due
execution and delivery by the other parties hereto, constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
5.           Termination by the Company; Expiration.
 
5.1          Termination.  Subject to the terms and conditions of this
Agreement, the Company may terminate the Consulting Term at any time, with or
without Cause (as defined below) upon not less than thirty (30) days prior
written notice to the Consultant.
 
 
8

--------------------------------------------------------------------------------

 

5.2          Termination by the Consultant.  Subject to the terms and conditions
of this Agreement, the Consultant may terminate the Consulting Term at any time,
with or without Cause, upon not less than thirty (30) days prior written notice
to the Company.
 
5.3          Obligations of the Company Upon Termination; Expiration.
 
(a)           Cause.  If the Consulting Term is terminated by the Company for
Cause, the Company shall have no further obligations to the Consultant under
this Agreement other than the following:  (i) payment of any past due Monthly
Payments (as defined in Schedule 6.1); (ii) payment of the pro-rated Monthly
Payments through the end of the month in which the termination becomes
effective; (iii) payment of any reimbursable expenses incurred by the Consultant
through the date that the termination becomes effective; and (iv) the
indemnification obligations set forth in Section 11 as may be applicable
pursuant to the terms thereof.
 
(b)           Other than for Cause; First Special Payment.  In the event that
the Consulting Term is terminated by the Company for any reason other than
Cause, then, in addition to the amounts set forth in Section 5.3(a), the Company
shall also pay to the Consultant the following:  (i) the Monthly Payment for one
(1) month following such termination, and (ii) the First Special Payment in
accordance with and subject to the terms, conditions and timing set forth in
Section 2 of Schedule 6.1.
 
 
9

--------------------------------------------------------------------------------

 

(c)           Expiration.  In the event that the Consulting Term expires by its
terms, then, in addition to the amounts set forth in Section 5.3(a) above
(except with respect to the Company’s obligation therein to pay the Monthly
Payment for one (1) month), the Consultant shall also be entitled to the amounts
set forth in Section 5.3(b) in accordance with and subject to the terms,
conditions and timing set forth in Section 2 of Schedule 6.1.
 
(d)           No Survival.  The obligations of the Company under this Section 5
shall not survive the expiration or earlier termination of this Agreement except
as specifically set forth in this Agreement.
 
5.4          Sole Remedy.  The payments contemplated by this Section 5 shall
constitute the Consultant’s sole and exclusive remedy in the event of (a) any
termination of the Consulting Term by the Company, or (b) the expiration of the
Consulting Term, as more specifically set forth above.  Subject to the
Consultant’s receipt of the applicable payments in Section 5.3, the Consultant
shall not assert or pursue any other remedies at law or in equity against the
Company with respect to any termination of this engagement or the Agreement.
 
 
10

--------------------------------------------------------------------------------

 

5.5          Definition.  For purposes of this Agreement, “Cause” shall mean, as
reasonably determined in good faith by the Board of the Company, based on the
facts then known to the Board of the Company, that the Consultant has wilfully
or negligently failed to perform the Consulting Services (the “Breach”);
provided, however, that the Company shall provide the Consultant with prompt
written notice of the Breach (within not more than thirty (30) days after the
Company’s actual notice thereof) and the Consultant shall have not more than a
thirty (30) day period thereafter to seek to cure the Breach to the Company’s
reasonable satisfaction (the “Cure Right”); provided, further, no such Cure
Right shall be applicable for the benefit of the Consultant (a) in the case of
any repeated Breach by the Consultant (i.e., more than one Breach by the
Consultant of a similar issue), (b) any Breach involving a violation by the
Consultant (or any of its employees or members) of applicable law, (c) any
Breach by the Consultant (or any of its employees or members) involving an act
of moral turpitude, (d) the rendering of any Excluded Services by the Consultant
(or any of its employees or members), (e) a Breach by the Consultant (or any of
its employees or members) of any SEC regulation or any injunction, censure,
cease and desist or other act taken by the SEC against the Consultant (or any of
its employees or members), or given by the SEC to the Consultant (or any of its
employees or members) or (f) the withdrawal or termination of Bain as the
managing member of the Consultant.
 
6.           Consulting Fees and Expenses.
 
6.1          Consulting Fees.  During the Consulting Term, subject to the terms
of this Agreement (including, without limitation, the terms, conditions and
qualifications set forth in Schedule 6.1), as payment and consideration for the
Consultant’s performance of the Consulting Services and other agreements herein,
the Company shall pay the Consultant the consulting fees set forth on Schedule
6.1 (the “Consulting Fees”) (which shall include, as applicable, the Monthly
Payments, the First Special Payment, the Second Special Payment and the
Consultant’s Equity Securities, as applicable) subject to and in accordance with
the terms, conditions, qualifications and timing set forth on Schedule 6.1.
 
 
11

--------------------------------------------------------------------------------

 

6.2           Expenses.  The Consultant shall be entitled to reimbursement for
all reasonable and actually incurred business expenses that the Consultant
incurs during the Consulting Term in carrying out the Consulting Services;
provided, however, that the Consultant shall provide to the Company the
customary documentation in accordance with the Company’s expense reimbursement
policies in effect from time to time.
 
7.           Relationship. The Consultant (and all employees and members
thereof) shall operate at all times as an independent contractor of the
Company.  Without limiting the generality of the foregoing, nothing in this
Agreement shall be construed as creating an employer/employee relationship,
partnership, joint venture, or other business group between the Consultant, on
the one hand, and the Company, on the other hand.
 
7.1           No Authority to Supervise.  While the Company’s personnel may from
time to time assist the Consultant in rendering the Consulting Services (if, and
when the Company may reasonably direct), the Consultant shall have no authority
to supervise, direct, hire, fire or make other management decisions regarding
such personnel.
 
7.2           Office and Services.  The Company shall provide the Consultant
with a single private office space at the Headquarters Office, as well as
internet access, telephone, facsimile, cell phone service, a single executive
assistant, and photocopy services in order to accommodate the Consultant’s
performance of the Consulting Services.
 
 
12

--------------------------------------------------------------------------------

 

7.3           Taxes.  The Consultant and the Company agree that the Consultant
(and all of its employees and members) is not an employee for state or federal
tax purposes.  The Consultant (and all of its employees and members) shall be
solely responsible for any and all income, unemployment, social security,
worker’s compensation, FICA or any other taxes or amounts payable with respect
to the Consulting Fee and any other compensation paid or provided to the
Consultant pursuant to this Agreement.  The Consultant shall indemnify, defend
and hold harmless the Company from and against any tax or other liability that
any of them may have with respect to any such payment and against any and all
losses or liabilities, including, without limitation, defense costs, arising out
of the Consultant’s failure to pay any taxes due with respect to any such
payment.
 
7.4           Workers’ Compensation; Unemployment Insurance; and Health
Insurance.  The Consultant (and its employees and members) is not entitled to
worker’s compensation benefits, unemployment compensation benefits or health
insurance benefits provided by the Company.  The Consultant shall be solely
responsible for the payment of the Consultant’s (and its employees and members)
worker’s compensation, unemployment compensation, and other such payments for
the Consultant (and its employees and members).  The Company shall not pay for
worker’s compensation for the Consultant (or its employees or members),
contribute to a state unemployment fund for the Consultant, or pay the federal
unemployment tax for the Consultant or pay for any health insurance benefits for
the Consultant (or its employees or members).
 
 
13

--------------------------------------------------------------------------------

 

8.           Protective Covenants.
 
8.1          Confidential Information; Inventions.
 
(a)           Process.  The Consultant (and its employees and members) shall not
use (except to the extent that such use is directly related to and required by
the Consultant’s performance of the Consulting Services) or disclose at any
time, either during the Consulting Term or thereafter, any Confidential
Information (as defined below) of which the Consultant (or any employee or
member thereof) is or becomes aware, whether or not such information is
developed by the Consultant (or any employee or member thereof).  The Consultant
shall take (and shall cause its employees and members to take) all reasonable
steps to safeguard Confidential Information in the Consultant’s (or its
employees and members) possession and to protect it against disclosure, misuse,
espionage, loss and theft.  The Consultant (and its employees and members) shall
deliver to the Company at the end of the Consulting Term, or at any other time
the Company may request the same from the Consultant (and its employees and
members), all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (defined below) of the Company
which the Consultant (or its employees and members) may then possess or have
under the Consultant’s (or its employees and members) control.  Notwithstanding
the foregoing, the Consultant (and its employees and members) may truthfully
respond to a lawful and valid subpoena or other legal process, but shall give
the Company prior written notice thereof as soon as reasonably possible and
shall, as much in advance of the return date as possible, make available to the
Company’s counsel the documents and other information sought, and shall
reasonably assist the Company’s counsel in resisting or otherwise responding to
such process.
 
 
14

--------------------------------------------------------------------------------

 

(b)           Scope.  As used in this Agreement, the term “Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including, without limitation, information, observations and data
obtained by the Consultant (or its employees and members) while providing
Consulting Services to the Company (including any such information obtained
prior to the Effective Date) concerning (i) the business or affairs of the
Company, (ii) products or services, (iii) fees, costs and pricing structures,
(iv) scientific data and intellectual property, (v) analyses, (vi) drawings,
photographs and reports, (vii) computer software, including operating systems,
applications and listings, (viii) flow charts, manuals and documentation, (ix)
data bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, methods and processes, whether patented, patentable or
unpatentable and whether or not reduced to practice, (xii) customers and clients
and customer or client lists, (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form.  Confidential Information
shall not include any information that has been published (other than a
disclosure by the Consultant [or any employee or member thereof] in breach of
this Agreement) in a form generally available to the public prior to the date
the Consultant proposes to disclose or use such information.  Confidential
Information shall not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.
 
 
15

--------------------------------------------------------------------------------

 

(c)           Definitions.  As used in this Agreement, the term (i) “Person”
shall be construed broadly and shall include, without limitation, an individual,
a partnership, a limited liability company, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof, (ii) “Work Product” shall mean all inventions, innovations,
improvements, technical information, systems, scientific developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patented, patentable or
unpatentable, copyrightable, registrable as a trademark, reduced to writing, or
otherwise) which relate to the Company’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Consultant, or any employee or member
thereof, (whether or not during usual business hours, whether or not by the use
of the facilities of the Company, and whether or not alone or in conjunction
with any other Person (as defined below)) while performing any Consulting
Services during the Consulting Term (including those conceived, developed or
made prior to the Effective Date), together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.  All Work Product that the Consultant may discover, invent
or originate during the Consulting Term or at any time in the period of twelve
(12) months after the end of the Consulting Term, shall be the exclusive
property of the Company, and the Consultant (and all employees and members
thereof) hereby assigns all of the Consultant’s (and all employees and members
thereof) right, title and interest in and to such Work Product to the Company,
including, without limitation, all intellectual property rights therein.  The
Consultant (and all employees and members thereof) shall promptly disclose all
Work Product to the Company, shall execute at the request of the Company any
reasonable assignments or other documents the Company may deem necessary to
protect or perfect the Company’s rights therein, and shall assist the Company in
obtaining, defending and enforcing the Company’s rights therein.
 
 
16

--------------------------------------------------------------------------------

 

8.2           Enforcement.  The Consulting Services are unique and the
Consultant (and all employees and members thereof) has access to Confidential
Information and Work Product.  Accordingly, a breach by the Consultant of any of
the covenants in this Section 8 would cause immediate and irreparable harm to
the Company that would be difficult or impossible to measure, and any damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach.  Therefore, in the event of any breach or threatened breach of any
provision of this Section 8, the Company shall be entitled, in addition to, and
without limitation upon, all other remedies the Company may have under this
Agreement, at law or otherwise, to obtain specific performance, injunctive
relief and/or other appropriate relief (without posting any bond or deposit) in
order to enforce or prevent any violations of the provisions of this Section 8,
or require the Consultant (and all employees and members thereof) to account for
and pay over to the Company all compensation, profits, moneys, accruals,
increments or other benefits derived from or received as a result of any
transactions constituting a breach of this Section 8 if and when final judgment
of a court of competent jurisdiction is so entered against the Consultant (or
any employee or member thereof).
 
 
17

--------------------------------------------------------------------------------

 

8.3          Underwriter Lock-Up.  If, and to the extent, requested by the
managing underwriter or underwriters in any underwritten public offering of
securities of the Company, the Consultant hereby agrees to enter into a lock-up
agreement restricting the disposition of the Securities following the completion
of any such public offering.  The Consultant agrees that the period of time from
which such lock-up will commence and terminate and the other terms of the
lock-up shall be substantially identical to the terms and conditions that apply
to the lock-up agreements entered into by the directors and executive officers
of the Company; provided, however, in no event shall the term of the lock-up
exceed an aggregate period of twelve (12) months.
 
9.           Ownership.  All software, hardware, equipment, or records,
including all copies or extracts of them which the Consultant (or any employee
or member thereof) prepares, uses or sees during the Consulting Term in relation
to the performance of the Consulting Services shall be and remain the sole
property of the Company.
 
10.         Miscellaneous.
 
10.1        Successors.
 
(a)           No Assignment by the Consultant.  This Agreement is personal to
the Consultant and shall not, without the prior written consent of the Company,
be assignable by the Consultant.
 
 
18

--------------------------------------------------------------------------------

 

(b)           Consulting Fees; Implementation Obligations.  This Agreement shall
inure to the benefit of and be binding upon the Company as specifically set
forth herein and the Company’s respective successors and assigns, and any such
successor or assignee shall be deemed automatically substituted for the Company
under the terms of this Agreement for all purposes, including, without
limitation, the Company’s obligation to pay the Consulting Fees to the
Consultant and the Company’s obligation to provide the indemnification
obligations herein.  As used herein, “successor” and “assignee” shall include
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires the
ownership of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.
 
10.2        Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be binding unless in writing and signed by the
party asserted to have granted such waiver.
 
10.3        Modification.  This Agreement may not be amended or modified other
than by a written agreement executed by the Consultant and the Company.
 
 
19

--------------------------------------------------------------------------------

 

10.4        Complete Agreement.  This Agreement contains the entire agreement
and final understanding between the parties hereto with respect to the subject
matter addressed herein among the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or executed, whether written or oral,
with the Consultant and/or the Company concerning the subject matter hereof,
including, without limitation, the Original Consulting Agreement.  Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against any party hereto.  This
Agreement constitutes an integrated agreement.
 
10.5        Litigation and Investigation Assistance.  In addition to the
Consulting Services, at the expense of the Company, the Consultant (and its
employees and members) shall cooperate in (a) the defense of the Company against
any threatened or pending litigation by any Person or in any investigation or
proceeding by any governmental agency that relates to any events or actions
which occur during the Consulting Term, and (b) the prosecution of any claims
and lawsuits brought by the Company that are currently outstanding or that may
in the future be brought relating to matters which occur during the Consulting
Term.  Except as requested by the Company or as required by law, the Consultant
(and its employees and members) shall not publicly comment upon any
(i) threatened or pending claim or litigation (including investigations or
arbitrations) involving the Company, or (ii) threatened or pending government
investigations involving the Company.
 
 
20

--------------------------------------------------------------------------------

 

10.6        Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction or an
arbitrator, as the case may be, to be invalid, prohibited or unenforceable under
any present or future law, and if the rights and obligations of any party under
this Agreement shall not be materially and adversely affected thereby, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.  Furthermore, in lieu
of such invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement, a legal, valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be
possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
10.7        Governing Law.  This Agreement shall, without regard to principles
of conflict of laws, be governed by the laws of the State of Arizona as to all
matters, including, without limitation, matters of validity, construction,
effect and performance.
 
10.8        Counterparts.  This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
 
 
21

--------------------------------------------------------------------------------

 

10.9        Attorneys’ Fees.  In the event of a legal dispute between the
parties hereto, the prevailing party shall be entitled to receipt from the
losing party of all attorneys’ fees and costs related thereto.
 
10.10      Jurisdiction; Waiver of Jury Trial.  Any judicial proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought only in the state or federal courts of the State of
Arizona, and by the execution and delivery of this Agreement, each of the
parties hereto accepts for themselves the exclusive jurisdiction of the
aforesaid courts and irrevocably consents to the jurisdiction of such courts
(and the appropriate appellate courts) in any such proceedings, waives any
objection to venue laid therein and agrees to be bound by the judgment rendered
thereby in connection with this Agreement or any agreement identified
herein.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF THIS AGREEMENT.
 
10.11      Notices.  Any notice to be given hereunder by any party to the other
may be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested.  Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change its address by written notice in accordance with this Section
10.11.  Notices shall be deemed communicated as of the actual receipt or refusal
of receipt.
 
 
22

--------------------------------------------------------------------------------

 

If to the Consultant:
 
ITH Partners, LLC
6929 N. Hayden Road
Suite C4
Scottsdale, AZ 85250
Attn:      Mr. Lawrence D. Bain
 
If to the Company:
 
IMH Financial Corporation
4900 North Scottsdale Road
Suite 5000
Scottsdale, AZ  85251
Attn:      Mr. Shane C. Albers


10.12      Headings; Construction.  The section and paragraph headings and
titles contained in this Agreement are inserted for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.  Where the context requires,
the singular shall include the plural, the plural shall include the singular,
and any gender shall include all other genders.  Where specific language is used
to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.
 
 
23

--------------------------------------------------------------------------------

 

11.         Indemnification.  To the maximum extent permitted by law, the
Company, and its successors and assigns (the “Indemnitor”), shall indemnify,
protect, defend and hold harmless the Consultant (and its members) (the
“Indemnitee”), from, for, and against any and all claims, liabilities, liens,
fines, demands, lawsuits, actions, losses, damages, injuries, judgments,
settlements, costs or expenses whether asserted in law or in equity and
including any claims made by regulatory agencies asserted against the Indemnitee
arising out of, in whole or in part, the actions or commissions of the
Indemnitor, this Agreement or the Consulting Services, other than those which
have arisen from the Indemnitee’s gross negligence, willful misconduct or breach
of this Agreement (hereinafter, collectively, “Claims”).  The Indemnitor shall
provide a legal defense with counsel reasonably approved by the Indemnitee upon
the first notice the Indemnitee sends to the Indemnitor and the Indemnitor shall
continue to provide such defense to the Indemnitee until the matter is fully
resolved by either final judgment, settlement, or other release executed by the
Indemnitee.  The Indemnitor indemnifies the Indemnitee from, for and against all
Claims, including, without limitation, all legal fees, costs and expert fees and
costs that the Indemnitee may directly or indirectly sustain, suffer or incur as
a result thereof.  The Indemnitor shall and does hereby assume on behalf of the
Indemnitee, upon its demand, the amount of any costs allowed by law, and costs
identified herein, any settlement reached or any judgment that may be entered
against the Indemnitee, as a result of such Claims.  The obligations of the
Indemnitor pursuant to this Section 11 shall survive the expiration or earlier
termination of this Agreement.
 
[Remainder of page intentionally left blank.]
 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.4
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its respective officer or managing member thereunto duly
authorized as of the Effective Date.
 

 
“Company”
     
IMH Financial Corporation
     
By
/s/   Shane C. Albers    
Shane C. Albers
   
Its:  Chief Executive Officer
     
By
/s/   William A. Meris    
William A. Meris
   
Its:  President
 
Address for the Purpose of Notice:
 
4900 N. Scottsdale Rd #5000
 
Scottsdale, AZ 85251
     
“Consultant”
     
ITH Partners, LLC
     
By:
/s/   Lawrence D. Bain    
Lawrence D. Bain
   
Its:  Managing Member
         
Address for the Purpose of Notice:
   
6929 N. Hayden Road, Suite C4
   
Scottsdale, AZ 85250

 
 
25

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 
CONSULTING SERVICES
 
The Consultant has or shall provide the following Consulting Services to the
Company to the extent requested by the Company:
 
1.           diligence on, and analytical work with respect to, the Company’s
loan portfolio and prospective loan purchases and sales;
 
2.           advice to the Company with respect to unrealized gains and losses
in the Company’s loan portfolio;
 
3.           advice to the Company with respect to the work of the Company’s
valuation consultants and related issues;
 
4.           advice to the Company with respect to certain accounting oriented
issues, and interface with various parties, including, without limitation, the
Company and the Company’s auditor;
 
5.           advice to the Company with respect to certain matters under
consideration from time to time by legal counsel respecting the Form S-11 and
the Company’s contemplated initial public offering (the “IPO”), interface on
those issue with the Company and the Company’s legal counsel, among others, and
establishment and management of timelines for the filing of the Form S-11;
 
 
Schedule 2.1-1

--------------------------------------------------------------------------------

 

6.           advice to the Company with respect to the implementation and
management of certain matters in the final Form S-4, including, without
limitation, all issues with the Company’s transfer agent, including the lock-up
of the shares;
 
7.           advice to the Company with respect to the structuring of the
Company’s contemplated IPO and interface with management of the Company, the
underwriters, legal counsel and auditors with respect thereto;
 
8.           advice to the Company with respect to liquidity strategies in
addition to the Company’s contemplated IPO, including, without limitation,
potential debt offerings and assistance in the arrangement of commercial banking
facilities;
 
9.           advice to the Company regarding the selection of an independent
Board of Directors and committees thereof, including, without limitation,
candidates and proposed compensation terms, among other issues;
 
10.         advice to the Company with respect to SEC filings to be made by the
Company in connection with the Company’s contemplated IPO, and interface with
management, legal counsel and the Company’s auditors with respect thereto;
 
11.         advice to the Company with respect to liability insurance and
directors and officers insurance; and
 
12.         other advice to the Company from time to time as requested by the
Company.
 
 
Schedule 2.1-2

--------------------------------------------------------------------------------

 

CAVEAT: All decisions shall be made by the Company and not by the Consultant.
All advice of a tax, accounting or legal nature shall be made by qualified
experts and not by the Consultant. All services requiring a registered
broker-dealer or underwriter shall be provided by such licensed persons and not
by the Consultant.
 
 
Schedule 2.1-3

--------------------------------------------------------------------------------

 

SCHEDULE 6.1
 
CONSULTING FEES
 
1.  Monthly Fee.  Commencing on the Effective Date and ending thirty (30) days
after the Company’s written notice of termination of this Agreement to the
Consultant, in consideration for the Consultant’s Consulting Services rendered
to the Company through the date thereof, the Company shall pay the Consultant
during the Consulting Term a monthly fee of $32,500 per month (the “Monthly
Fee”), payable monthly in advance.  Partial months shall be prorated on the
basis of a 30-day month.
 
 
Schedule 6.1-1

--------------------------------------------------------------------------------

 

2.  First Special Payment.  In consideration for the Consultant’s Consulting
Services rendered to the Company, the Company shall also pay the Consultant a
one time fee of $1,500,000, payable only in the event that one or more of the
following occurs during the Consulting Term: (a) the Company raises $50 million
or more in the aggregate of debt or equity capital; or (b) the Company, in the
Company’s sole discretion, lists the Company’s securities on a national
securities exchange; provided, however, as a condition thereof, the Company
shall have the sole right to determine whether the Company has sufficient
liquidity at that time of the occurrence of the event in item (b) above to make
the First Special Payment in the context of the Company’s other financial
obligations.  As an overriding condition, however, if the Company determines, in
the Company’s sole discretion, that the Company does not have sufficient
liquidity at that time of the occurrence of the event in item (b) above to make
the First Special Payment in the context of the Company’s other financial
obligations, then the Company shall pay the First Special Payment to the
Consultant, subject to the Company’s right to elect to delay the payment
thereof, in the Company’s sole discretion, in 15 equal monthly installments
commencing five business days after the consummation of the event in item (b)
above (the “Deferral Option”).  If the Consultant is terminated or the
Consulting Agreement expires before either of the events in items (a) or (b)
above occurs, then the Company shall only be obligated to pay the Consultant the
First Special Payment if either of the events in (a) or (b) above occurs within
24 months after the expiration or earlier termination of the Consulting
Agreement (the “Tail Period”); provided, however, no Tail Period or First
Special Payment shall be applicable if the Consultant resigns or is terminated
for Cause during the Consulting Term; provided, further, in the event that
neither of the events in items (a) or (b) above occurs during the Consulting
Term and either of the Chief Executive Officer or the President then sitting as
of the Effective Date are terminated by the Company during the Consulting Term
(the “Executive Termination Event”), or the Tail Period (if applicable), then
the Company shall pay the Consultant the aforesaid $1,500,000 within five days
after the Executive Termination Event or the Tail Period, as applicable, even if
the Consultant or this Agreement is terminated after the Executive Termination
Event and prior to the expiration of the Consulting Term, except in the event
that the Consultant has been terminated for Cause.
 
 
Schedule 6.1-2

--------------------------------------------------------------------------------

 

3.  Second Special Payment.  In consideration for the Consultant’s Consulting
Services rendered to the Company during the Consulting Term (a) if the Company
raises equity securities capital raises exceeding $100 million (in one or a
series of transactions) during the Consulting Term, the Company shall pay the
Consultant a one time fee of $750,000, and (b) if the Company raises debt
securities capital exceeding $100 million (in one or a series of transactions)
during the Consulting Term, the Company shall pay the Consultant a one time fee
of $500,000.  The Company shall pay the Consultant within five business days
after the consummation of a qualifying securities offering, subject to the
Company’s right to elect, in the Company’s sole discretion, to pay the Second
Special Payment(s) (if any) to the Consultant over a two month period after the
consummation of any qualifying equity securities offering or qualifying debt
securities offering, as applicable.
 
 
Schedule 6.1-3

--------------------------------------------------------------------------------

 

4.  Equity Securities.  In consideration for the Consultant’s Consulting
Services rendered to the Company during the Consulting Term, if either (1) (a)
the Company raises $50 million or more of debt or equity capital during the
Consulting Term, or (b) the Company, in the Company’s sole discretion, lists the
Company’s securities on a national securities exchange during the Consulting
Term, then the Company shall make a one-time issuance to the Consultant of
50,000 shares of the Company’s common stock, and if (2)(a) the Company
consummates the Company’s contemplated initial public offering during the
Consulting Term, and (b) the Company, in the Company’s sole discretion, lists
the Company’s securities on a national securities exchange during the Consulting
Term, and the Company receives equity capital from the Company’s contemplated
initial public offering during the Consulting Term, then the Company shall make
a one-time issuance of warrants to the Consultant to purchase 150,000 shares of
the Company’s equity securities (in such event, these warrants shall be fully
vested at issuance, have a ten year term, and have an exercise price equal to
the lesser of (i) the Company’s initial public offering price of the Company’s
common stock at the time of the Company’s initial public offering, if any, of
$50 million or more, or (ii) the exercise price of any warrants issued to the
Company’s management team at or about the time of any such equity securities
capital raise from the Company’s initial public offering (i.e., within three
months thereof) if any, of $50 million or more).  An exemplar of the Company’s
Common Stock Purchase Warrant is attached hereto.  For the avoidance of doubt,
for purposes of this Schedule 6.1, debt capital shall include (a) any senior
debt received from any bank lender (excepting only from First Credit Bank)
secured by any assets of the Company (or any corporate affiliate thereof), and
(b) cash actually received by the Company from any loan sales to any third
parties unaffiliated with the Company.
 
 
Schedule 6.1-4

--------------------------------------------------------------------------------

 

Warrant No.:  _______________
 
Issue Date:  ___________________
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
IMH FINANCIAL CORPORATION
 
COMMON STOCK PURCHASE WARRANT
 
To Purchase [_______] Shares of Common Stock of IMH Financial Corporation
 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ITH Partners, LLC (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on the ten-year anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from IMH Financial Corporation, a Delaware corporation (the “Company”),
up to [_______] shares (the “Warrant Shares”) of Common Stock, par value $0.01
per share, of the Company (the “Common Stock”). The purchase price of one share
of Common Stock under this Warrant shall be equal to the Exercise Price, as
defined in Section 2(b).
 
SECTION 1.    DEFINITIONS.
 
(a)           “Bloomberg” means Bloomberg Financial Markets.
 
(b)           “Business Day” means any day other than a Saturday, Sunday or day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.
 
(c)           “Market Price” means, for any security as of any date, the last
closing trade price for such security on the Trading Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, as the case may be, then
the last trade price of such security prior to 4:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no last trade price is reported for such security
by Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC.  If the Market Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Market Price, of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
(d)           “Trading Day” means any day on which the Common Stock are traded
on the Trading Market, or, if the Trading Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).
 
 
Schedule 2.1-5

--------------------------------------------------------------------------------

 

(e)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(f)           “Trading Market” means the New York Stock Exchange or if the
Company is not listed on the new York Stock Exchange, the principal market on
which the Common stock is then traded.
 
SECTION 2.    EXERCISE.
 
(a)           EXERCISE OF WARRANT. Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company); and, within five (5) Trading
Days of the date said Notice of Exercise is delivered to the Company, the
Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank. Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within five (5) Trading Days of the
date the final Notice of Exercise is delivered to the Company. Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. The Holder and the Company
shall maintain records showing the number of Warrant Shares purchased and the
date of such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within three (3) Business Days of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.
 
(b)           EXERCISE PRICE. The exercise price per share of the Common Stock
under this Warrant shall be [__________], subject to adjustment hereunder (the
“Exercise Price”).
 
(c)           CASHLESS EXERCISE. If at any time during the term of this Warrant,
either there is no effective registration statement registered, or no current
prospectus is available for the resale of the Warrant Shares by the Holder, then
this Warrant may be exercised at such time by means of a “cashless exercise” in
which the Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing (A–B) (X) by (A),
where:
 

 
(A) =
the Market Price on the Trading Day immediately preceding the date of such
election;

 

 
(B) =
the Exercise Price of this Warrant, as adjusted; and

 

 
(X) =
the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 
(d)           EXERCISE LIMITATIONS.  The Company may not issue upon exercise of
this Warrant a number of shares of Common Stock which would exceed the number of
shares of Common Stock outstanding at the time of issuance (“Issuable Maximum”).
If on any attempted exercise of this Warrant, the issuance of Warrant Shares
would exceed the Issuable Maximum then the Company shall issue to the Holder
such number of Warrant Shares as may be issued below the Issuable Maximum and
the exercise with respect to the remainder of the aggregate number of Warrant
Shares shall be rescinded and this Warrant shall not be exercisable until and
unless the Issuable Maximum is subsequently increased to permit such issuance.
 
 
6

--------------------------------------------------------------------------------

 

(e)           MECHANICS OF EXERCISE.
 
(i)            AUTHORIZATION OF WARRANT SHARES. The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).
 
(ii)           DELIVERY OF CERTIFICATES UPON EXERCISE. Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise within five (5) Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Warrant (if required) and payment of
the aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”).
This Warrant shall be deemed to have been exercised on the date the Exercise
Price is received by the Company. The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to Section 2(e)(vi)
prior to the issuance of such shares, have been paid.  If the Warrant Shares are
subject to restrictions under the Securities Act, the certificates for the
Warrant Shares shall bear such legends as in the opinion of counsel to the
Company are deemed necessary or advisable.
 
(iii)          DELIVERY OF NEW WARRANTS UPON EXERCISE. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
(iv)          RESCISSION RIGHTS. If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 2(e) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.
 
(v)           NO FRACTIONAL SHARES OR SCRIP. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
 
(vi)          CHARGES, TAXES AND EXPENSES. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
(vii)         CLOSING OF BOOKS. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
 
7

--------------------------------------------------------------------------------

 

SECTION 3.    CERTAIN ADJUSTMENTS.
 
(a)          STOCK DIVIDENDS, SPLITS, SUBDIVISIONS, COMBINATIONS AND
RECLASSIFICATIONS. If the Company, at any time while this Warrant is
outstanding: (A) pays a dividend in Common Stock or otherwise makes a
distribution or distributions of Common Stock to all holders of Common Stock
(and not to the Holder), (B) subdivides outstanding shares of Common Stock into
a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
(b)           PRO RATA DISTRIBUTIONS. If the Company, at any time prior to the
Termination Date, shall distribute to all holders of Common Stock (and not to
the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants or any security (other than Common Stock
because a distribution of Common Stock is already subject to Section 3(a)
above), upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution, the same evidence of its
indebtedness or assets (including cash and cash dividends) or rights or warrants
to subscribe for or purchase any security other than the Common Stock.  At the
time of any such distribution, the Company shall make appropriate reserves to
ensure the timely performance of the provisions of this Section 3(b).
 
(c)           FUNDAMENTAL TRANSACTION. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange in each such case (A) through (D) pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, at the option of the Holder,
upon exercise of this Warrant, the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event. For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(d) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
 
 
8

--------------------------------------------------------------------------------

 

(d)           CALCULATIONS. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
(e)           VOLUNTARY ADJUSTMENT BY COMPANY. The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(f)            NOTICE TO HOLDERS.
 
(i)            ADJUSTMENT TO EXERCISE PRICE. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to each Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
(ii)           NOTICE TO ALLOW EXERCISE BY HOLDER. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock; (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock; (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least five (5) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.
 
The Holder is entitled to exercise this Warrant during the five (5) day period
commencing on the date of such notice to the effective date of the event
triggering such notice.
 
SECTION 4.    TRANSFER OF WARRANT.
 
(a)           TRANSFERABILITY. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued.
 
(b)           NEW WARRANTS. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.
 
 
9

--------------------------------------------------------------------------------

 

(c)           WARRANT REGISTER. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
(d)           TRANSFER RESTRICTIONS. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) under the Securities Act.
 
SECTION 5.    MISCELLANEOUS.
 
(a)           NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE. This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(e)(ii).
 
(b)           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
(c)           SATURDAYS, SUNDAYS, HOLIDAYS, ETC. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
(d)           AUTHORIZED SHARES.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.
 
 
10

--------------------------------------------------------------------------------

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
(e)           JURISDICTION. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provisions or rule that would cause the application of
the laws of any jurisdiction other than New York.
 
(f)            RESTRICTIONS. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
(g)           NONWAIVER AND EXPENSES. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
(h)           NOTICES. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
(i)            LIMITATION OF LIABILITY. No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(j)            REMEDIES. Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
(k)           SUCCESSORS AND ASSIGNS. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
(l)            AMENDMENT. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
 
(m)           SEVERABILITY. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
 
11

--------------------------------------------------------------------------------

 

(n)           HEADINGS. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 
Dated: [date]
 
Dated:  _________________

 
IMH FINANCIAL CORPORATION
         
By:
     
Name:
     
Title:
   


 
13

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
TO:  IMH Financial Corporation
 
(1)          The undersigned hereby elects to purchase [number] Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2)          Payment shall take the form of (check applicable box):
 
___________________________________ in lawful money of the United States; or
 
___________________________________ if permitted the cancellation of such number
of Warrant Shares as is necessary, in accordance with the formula set forth in
subsection 2(c), to exercise this Warrant with respect to the maximum number of
Warrant Shares purchasable pursuant to the cashless exercise procedure set forth
in subsection 2(c).
 
(3)          Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
 
[name]
 
The Warrant Shares shall be delivered by physical delivery of a certificate to:
 
___________________________________
___________________________________
 
(4)          ACCREDITED INVESTOR. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.
 
SIGNATURE OF HOLDER ________________________________________________________
Name of Investing Entity:
__________________________________________________________
Signature of Authorized Signatory of Investing Entity:
___________________________________
Name of Authorized Signatory:
_____________________________________________________
Title of Authorized Signatory:
______________________________________________________
Date: __________________________________________________________________________
 
 
14

--------------------------------------------------------------------------------

 